MEMORANDUM To:Participants, AFL-CIO Housing Investment Trust From:Steve Coyle Date:August 27, 2010 Subject:2010 Semi-Annual Report Enclosed is the 2010 Semi-Annual Report of the AFL-CIO Housing Investment Trust, which discusses the HIT’s performance and investment activity during the first half of the year.The HIT’s high credit quality fixed-income investments continue to offer investors significant opportunities for capital growth and competitive returns while also creating jobs and affordable housing at a time when people and communities need them most. During the first two quarters of 2010, the HIT took advantage of favorable opportunities to invest in the multifamily mortgage-backed securities in which it specializes.This resulted in $343.5 million of new commitments for construction-related financing. These high credit quality investments are expected to generate competitive returns for HIT investors while creating 5,050 units of housing for working families and low and moderate income people and 3,300 union construction jobs to assist in the nation’s economic recovery. The HIT is committed to doing its part to generate jobs and promote community development.With its new investments, together with its 2009 production, the HIT is more than halfway to its goal of creating 10,000 union construction jobs by the spring of 2011. We hope you will consider supporting us in this 10,000 job goal by increasing your investment in the HIT. The HIT remains focused on the disciplined investment strategies that have enabled it to grow investors’ capital and provide competitive returns over the years.As always, we deeply appreciate your support of the HIT, and we look forward to continuing to serve your fixed-income investment needs in the period ahead. Enclosure
